The following is an examiner’s statement of reasons for allowance:

Pertinent references:
Smith et al. (PLOS ONE, November 2012, Vol. 7 p. 1-12) teaches a spherical nanoparticle comprising a non-ionic detergent PS80 at the concentration of 0.1% and a viral RSV F glycoprotein (see Purification of recombinant RSV F on page 2). Smith teaches a deletion of amino acids 137-146 of the RSV protein and mutations in the furin sites I and II (see Cells, Virus and Cloning, on page 2, Modified Full length RSV F on page 4 and Figure 2 on page 5). Smith teaches the diameter of the nanoparticles of 40nm (see Electron Microscopy on page 5). Smith teaches deletions of up to 10 amino acids of the RSV F fusion domain, starting from the N-terminal Phe137 significantly improve the efficiency of recombinant F expression on the surface of Sf9 insect cells (see page 11, left column). Smith teaches sodium phosphate at concentration of 25 mM and pH of 6.8 as well as NaCl at 0.6 M (see page 2 under Purification). Smith teaches diameter z average of 40 nm (see page 5 under Electron Microscopy) Smith does not expressly teach the concentration of the non-ionic detergent to be at about 0.03% to about 0.05% or the molar ratio of non-ionic detergent to viral glycoprotein.

Shi et al. (Journal of Pharmaceutical Sciences, 2005, p. 1538-1551) teaches that PS80 stabilizes HPV L1 particles and teaches the presence of histidine at the concentration of 10 mM and NaCl at concentration of 0.3M (see HPV L1 Protein and non-ionic surfactant concentration determinations and Figure 5 and Figure 11 description). Shi teaches that increasing concentration of PS80 from 0.001%, 0.005% to 0.010% results in smaller particles size, while in the absence of 

Pushko et al. (US Patent 8,715,692) teaches RSV vaccine comprising RSV F protein comprising a sequence identical with present SEQ ID NO: 19 (see SEQ ID NO: 8 in Pushko and claims 1-19). Pushko teaches RSV F protein comprising a deletion of amino acids 137-146 of SEQ ID NO: 2 and teaches RSV F protein identical with present SEQ ID NO: 1 (see SEQ ID NO: 2 and SEQ ID NO: 1 in Pushko). Pushko teaches RSV and fatty acids linked to the F protein. Pushko teaches deletion of furin cleavage site amino acids 131-136 KKRKRR of SEQ ID NO: 2 (see column 12, lines 51-67).

The declaration by Dr. Boddapati filed on 1/24/2019 in parent application 15/257,436 presets evidence that the molar ration of RSV F protein to PS80 is key to the enhanced stability of the RSV F nanoparticles of the present invention and the skilled artisan would not have predicted that the particular molar ratio range would have resulted in improved stability of the vaccine composition of the present method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648